DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US Patent Appl. Pub. No. 2004/0165138 A1).
 the first output terminal group (outer column of 320a) being located at a side of the input terminal group (330a) away from the active area (DA), and the second output terminal group (inner column of 320a) being located between the first output terminal group (outer column of 320a) and the input terminal group (330a); when bonding chips (100), the first output terminal group or the second output terminal group being selected to cooperate with the input terminal group for chip bonding according to the type of the chip (see figure 1, 4 and paragraphs [0042]-[0047], [0053]-[0060]).
[Re claim 3] Hwang discloses the array substrate wherein the bonding area (SA) is further provided with a first output lead wire (320) connecting the first output terminal group (outer column of 320a) and the active area (DA), and a second output lead wire (320) connecting the second output terminal group (inner column of 320a) and the active area (DA) (see figure 1, 4 and paragraphs [0046]).
[Re claim 6] Hwang discloses the chip bonding method, comprising the steps of: Step SI: providing an array substrate (200), the array substrate comprising: an active area (DA), a bonding area (SA) located around the active area, wherein the bonding area being provided with an input terminal group (330a), a first output terminal group (outer column of 320a) and a second output terminal group (inner column of 320a); the first output terminal group (outer column of 320a) being located at a side of the input terminal group (330a) away from the active area (DA), and the second output  Step S2: providing a chip (100), determining a type (drive IC) of the chip, and selecting the first output terminal group or the second output terminal group to cooperate with the input terminal group to perform chip bonding according to the type of the chip (see figure 1, 4 and paragraphs [0042]-[0047], [0053]-[0060]).

Allowable Subject Matter
Claims 2, 4-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYOUNG LEE/Primary Examiner, Art Unit 2895